



Exhibit 10.1


WESTELL TECHNOLOGIES, INC.


FORM of RESTRICTED STOCK UNIT AWARD AGREEMENT


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT is granted by WESTELL TECHNOLOGIES,
INC. (the “Company”) to Kirk Brannock (the “Participant”) this 31st day of March
2018 (the “Grant Date”) pursuant to the Company’s 2015 Omnibus Incentive
Compensation Plan (the “Plan”). The applicable terms of the Plan are
incorporated herein by reference, including the definitions of terms contained
therein.
WHEREAS, the Company believes it to be in the best interests of the Company and
its stockholders for its officers and other Participants to have an incentive
tied to the price of the Company's Class A Common Stock (the "Common Stock") in
order that they will have a greater incentive to work for and manage the
Company’s affairs in such a way that its shares may become more valuable; and
WHEREAS, the Company has determined to grant the Participant restricted stock
units which assuming certain conditions and other requirements specified below
are satisfied convert into shares of Common Stock pursuant to the terms of the
Plan and this Agreement;
NOW, THEREFORE, in consideration of the premises and of the services to be
performed by the Participant and other conditions required hereunder, the
Company and the Participant intending to be legally bound hereby agree as
follows:
1.Restricted Stock Units Award. The Company hereby grants to the Participant
18,000 “Restricted Stock Units”. The Restricted Stock Units granted under this
Agreement are units that will be reflected in a book account maintained by the
Company until the shares of Common Stock have been issued pursuant to Section 3
or have been forfeited. This Award is subject to the terms and conditions of
this Agreement and the Plan.


2.Vesting of Award.
Vesting Schedule. The Restricted Stock Units will vest immediately
3.Conversion of the Restricted Stock Units to Common Stock. Immediately
following the vesting of Restricted Stock Units under Section 2, the Company
shall issue to the Participant a certificate representing one share of Common
Stock for each Restricted Stock Unit becoming vested. The Company shall not be
required to issue fractional shares of Common Stock upon the settlement of the
Restricted Stock Units.


After Restricted Stock Units are converted to shares of Common Stock, the
Participant shall receive a cash payment or payments from the Company equal to
any cash dividends paid with respect to the number of shares of Restricted Stock
relating to Restricted Stock Units that are earned hereunder during the period
beginning with the date of Award through the date the shares of Common Stock
become issued and outstanding.
4.Interpretation by Administrator. The Participant agrees that any dispute or
disagreement that may arise in connection with this Agreement shall be resolved
by the Administrator, in its sole discretion, and that any interpretation by the
Administrator of the terms





--------------------------------------------------------------------------------





of this Agreement, the Award or the Plan and any determination made by the
Administrator under this Agreement or such plan may be made in the sole
discretion of the Administrator.


5.Miscellaneous.
(a)
This Agreement shall be governed and construed in accordance with the laws of
the State of Delaware applicable to contracts made and to be performed therein
between residents thereof.

(b)
This Agreement may not be amended or modified except by the written consent of
the parties hereto.

(c)
The captions of this Agreement are inserted for convenience of reference only
and shall not be taken into account in construing this Agreement.

(d)
This Agreement shall be binding upon and inure to the benefit of the Company and
its successors and assigns and shall be binding upon and inure to the benefit of
the Participant, the Beneficiary and the personal representative(s) and heirs of
the Participant.



IN WITNESS WHEREOF, the parties hereto have, personally or by a duly authorized
representative, executed this Agreement as of the Grant Date first above
written.
Westell Technologies, Inc.


By: /s/ Thomas P. Minichiello                        
Name (printed): Tom Minichiello
Title: SVP and CFO


/s/ Kirk R. Brannock
______________________________
Name (Printed): Kirk Brannock





